DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froloff (U.S. Pub. No. 2007/0113803) in view of Bryant (U.S. Pat. No. 7,281,527).
Regarding claim 12, Froloff discloses Internal combustion engine of the reciprocating piston type (fig. 1) with just one intake valve (111), located in the cylinder head of a cylinder (105) to which an inlet manifold (191) is attached, by way of which combustion air can be supplied to the cylinder, with a compressed air accumulator (201), from which compressed air can be fed into the cylinder of the internal combustion engine by way of a controllable valve (103), characterized in that, 
the internal combustion engine has a blocking device (109) in the inlet manifold for purposes of closing the flow-through cross section of the inlet manifold, 
the controllable valve and the blocking device are controllable in mutual dependence (disclosed in paragraph 142 is the blocking device is a flapper valve that will close when valve 103 opens and changes the pressure) and depending on the demanded performance of the internal combustion engine in such a manner that, based on a control signal, either (i) or (ii): 
(i) additional compressed air from the compressed air accumulator can be supplied to a region of the inlet manifold within which the intake valve is located and is essentially restricted to the cylinder head when the blocking device is in its closed position (shown in fig. 1 when valve 103 is open and valve 109 is closed the compressed air would be restricted the cylinder head when the intake valve is also closed see figure 6), and whose torque increased when the amount of a fuel injected is increased (this is true of all engines), and the intake valve briefly reset to its open position during the compression stroke, during which compressed air from the compressed air accumulator can be fed into the cylinder via the controlled valve, wherein the intake valve is controlled by means of a control element, with the control element being configured to define the intake valve’s movement so that the intake valve is returned to its open setting during the compression stroke of the internal combustion engine, and the blocking device is in its closed position (paragraph 116 discloses that the any CPCPU inlet valve can be used to direct compressed air through the intake manifolds during the compression stroke, paragraph 61 discloses that any of the valves that are controlled by actuators are CPCPU valves) or, 
(ii) in the event of malfunction of a compressor of an exhaust gas turbocharger having a compressor and an exhaust-gas turbine, the cylinder can be supplied all of the combustion air from the compressed air accumulator and the exhaust-gas turbine then drives an additional compressor so as to supply the compressed air accumulator (first option addressed).
Froloff does not disclose that all of the steps in option I occur during a compression stroke in order to increase torque.
Bryant, which deals in working cycles of the engine, teaches opening a closed intake valve of a cylinder in order to inject fuel and compressed air during the compression stroke to increase torque (col. 20, line 57- col. 21, line 12 and col. 21, lines 35-40 discloses fueling an engine during the compression stroke with an additional compressed air reserve which produces greater power, i.e. torque.  Note: intake valve is opened in order to “introduce” compressed air col. 54, lines 47-50).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Froloff with the compression stroke steps of Bryant because this provides high fuel economy and low polluting emissions that allows for the option of more power when desired (col. 20, lines 55-57).
Regarding claim 13 which depends from claim 12, Froloff discloses characterized in that the blocking device is a compressed air-controlled flap valve that is movable between two positions (disclosed in paragraph 142), with the blocking device, when the controllable valve is open, being movable into a position in which the inlet manifold is blocked by the kinetic energy of the compressed air coming from the compressed air accumulator, whose pressure is higher than that in the inlet manifold , and holding it there, and when the controllable valve is closed, the kinetic energy of the combustion air existing in the inlet manifold being movable to an open position releasing the inlet manifold (shown in fig. 6).
Regarding claim 14 which depends from claim 12, Froloff discloses characterized in that the blocking device can be moved, or can be swiveled, from its open position into its closed position and vice versa via a controllable actuator (disclosed in paragraph 66).
Regarding claim 15 which depends from claim 14, Froloff discloses characterized in that the actuator is electrically (paragraph 66), magnetically (electrically option addressed) operable or by combination at least two of these drive systems (electrically option addressed).
Regarding claim 16 which depends from claim 12, Froloff discloses characterized in that the intake valve is controllable in a manner such that it only opens after moving the blocking device into its closed position and only closes before moving the blocking device into its open position (shown in fig. 8 807 operates in this way).
Regarding claim 17 which depends from claim 12, Froloff discloses characterized in that an additional opening ramp for repeated opening the intake valve is provided at the controlling element which operates the inlet valve in the form of a cam of a camshaft (Paragraphs 9 and 10 discuss how it is common place for engines to be mechanically controlled by camshafts.  Where it discusses the advantages of more flexibility with different actuation that discussion and benefits is not a part of addressing these claim limitations.  As a result it does not break the reference to address the above limitations with a camshaft.).
Regarding claim 18 which depends from claim 12, Froloff discloses characterized in that a separate cam is provided on a camshaft for repeated opening of the intake valve (Paragraph 9 discloses using a cam to operate valves.).
Regarding claim 19 which depends from claim 12, Froloff discloses characterized in that the blocking device is located in the cylinder head near the inlet area of the inlet manifold (shown in fig. 1).
Regarding claim 21 which depends from claim 12, Froloff discloses characterized in that the supply of compressed air into the controllable valve is located between the blocking device and the intake valve, which controls the inlet manifold (shown in fig. 1).
Regarding claim 22 which depends from claim 12, Froloff discloses characterized in that, depending on engine operating parameters, compressed air can be supplied to the inlet manifold by means of the controllable valve (no pressure controlled check valve is perfect and so a some compressed air would make it past the valve before it closed).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froloff (U.S. Pub. No. 2007/0113803) in view of Bryant (U.S. Pat. No. 7,281,527) as applied to claim 12 above, and in view of Almkvist (U.S. Pat. No. 9,322,322).
Regarding claim 20 which depends from claim 12, Froloff does not disclose characterized in that a pressure of 10 to 15 bars prevails in the compressed air accumulator when filled with compressed air.
Almkvist, which deals in compressed air tanks for engines, teaches characterized in that a pressure of 10 to 15 bars prevails in the compressed air accumulator (col. 5, line 40).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Froloff with the pressures of Almkvist because this provides a powerful response (col. 5, lines 38-39).

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 5-6 for the difficulty and complexity of modifying the Froloff and Bryant systems.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues on pages 6 and 7 that not only does Bryant teach the claimed invention but also many other embodiments.  This does not change the fact that what Bryant teaches about engine operation would have been obvious to one of ordinary skill in the art.  As to the reason for this particular embodiment of Bryant to modify Froloff is because Bryant teaches that the first charge is an operation with high fuel economy that would allow for more power by adding the second charge when desired.
Applicant argues on page 7 that the combination of references does not disclose opening the same intake valve in order to provide another combustion charge into the cylinder.  The teaching of Bryant is being incorporated into Froloff.  Froloff teaches a blocking device, 109, to block up the intake passage when a second passage, 102, with a higher intake pressure is opened by valve, 101, the only open direction would be the one and only intake valve, 111, into the cylinder.  If Froloff were to be modified by the operation of Bryant a second cylinder intake valve would not be needed to introduce the second charge taught by Bryant.  No teaching is needed in order to close valve 109 since it is a check valve which closes when fluid is trying to go in the opposite direction from the intended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747